DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11177231. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of the patent teach every limitation of instant claims 1-10. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. PGPub 2019/0123006) in view of Sadaka (U.S. PGPub 2012/0252189).
Regarding claim 1, Chen teaches a method for forming a semiconductor device, comprising: forming a first device layer on a first substrate (Fig. 1B, 102, [0028], active components formed over the substrate); forming a first bonding layer comprising a first bonding contact above the first device layer (Fig. 1b, 106, 120); forming a second device layer on a second substrate ([0034], active components formed over substrate 202); forming a second bonding layer comprising a second bonding contact above the second device layer ([0034], 206, 210, Fig. 3; [0039], [0042], Figs. 4-5); and bonding the first substrate and the second substrate in a face-to-face manner so that the first bonding contact is in contact with the second bonding contact at the bonding interface (Figs. 3-5, [0037]-[0044]).
Chen does not explicitly teach wherein the first bonding contact comprises a first capping layer at an upper end, the first capping layer having a conductive material different from a remainder of the first bonding contact, and wherein the first bonding contact is in contact with the second bonding contact by the first capping layer after bonding. 
Sadaka teaches wherein two bonding contacts are in contact at a bonding interface (Fig. 3E, 132, 208, [0084]), and wherein at least one of the first and second bonding contacts comprises a capping layer at the bonding interface having a conductive material different from a remainder of the respective first or second contact ([0077], 116, [0079]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Sadaka with Chen such that the first bonding contact comprises a first capping layer at an upper end, the first capping layer having a conductive material different from a remainder of the first bonding contact, and wherein the first bonding contact is in contact with the second bonding contact by the first capping layer after bonding for the purpose of reducing interface diffusion ([0079]).
Regarding claim 2, the combination of Chen and Sadaka teaches forming a second capping layer at an upper end of the second bonding contact, the second capping layer having a conductive material different from a remainder of the second bonding contact, wherein the first bonding contact is in contact with the second bonding contact by the first capping layer and the second capping layer after the bonding (Sadaka, [0077]; see rejection of claim 1). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Chen and Sadaka for the reasons set forth in the rejection of claim 1. 
Regarding claim 3, the combination of Chen and Sadaka teaches wherein forming the first capping layer comprises etching a recess at the upper end of the first bonding contact and selectively depositing the conductive material in the recess (Sadaka, Figs. 3A-3C, [0079]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Chen and Sadaka for the reasons set forth in the rejection of claim 1.
Regarding claim 4, the combination of Chen and Sadaka teaches wherein the etching of the recess comprises CMP followed by oxide removal (Sadaka, Figs. 3A-3C, [0078]-[0079]; CMP forms the oxide). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Chen and Sadaka for the reasons set forth in the rejection of claim 1.
Regarding claim 6, the combination of Chen and Sadaka teaches wherein the conductive material of the capping layer comprises cobalt (Sadaka, [0079], CoWP) and wherein the remainder of the respective first or second bonding contact comprises copper (Sadaka, [0078], [0057] (copper-to-copper bonding)). It would have been obvious to further combine the teachings of Chen and Sadaka for the reasons set forth in the rejection of claim 1. 
Regarding claim 7, the combination of Chen and Sadaka teaches wherein a width of the first capping layer is greater than a width of the second bonding contact (Chen, Fig. 5, W2/W4, width of the first bonding contact is greater than the second bonding contact at the bonding interface; Sadaka teaches the capping layer, see rejection of claim 1). It would have been obvious to further combine the teachings of Chen and Sadaka for the reasons set forth in the rejection of claim 1.
Regarding claim 8, the combination of Chen and Sadaka teaches wherein a thickness of the capping layer is less than 10 nm (Sadaka, [0080]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Therefore it would have been obvious to further combine the teachings of Chen and Sadaka such that the thickness of the capping layer is 1-5 nm for the reasons set forth in the rejection of claim 1.
Regarding claim 9, the combination of Chen and Sadaka teaches wherein forming the first bonding layer comprises forming a first dielectric in the first bonding layer, forming the second bonding layer comprises forming a second dielectric in the second bonding layer; and the first dielectric is in contact with the second dielectric after the bonding (106, 206, Figs. 3-5, [0037], [0041], [0044]). It would have been obvious to further combine the teachings of Chen and Sadaka for the reasons set forth in the rejection of claim 1.
Regarding claim 10, the combination of Chen and Sadaka teaches wherein the bonding comprises hybrid bonding (Chen, [0037]). It would have been obvious to further combine the teachings of Chen and Sadaka for the reasons set forth in the rejection of claim 1.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. PGPub 2019/0123006) in view of Sadaka (U.S. PGPub 2012/0252189) and further in view of Yu (U.S. PGPub 2009/0269507).
Regarding claim 5, Chen and Sadaka do not explicitly teach wherein the selective deposition of the conductive material comprises a plurality of cycles of CVD and plasma treatment. 
Yu teaches wherein a cobalt-containing metal layer is selectively deposited by a plurality of cycles of CVD and plasma treatment (Fig. 3, [0040]-[0043]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yu with Chen and Sadaka such that the selective deposition of the conductive material comprises a plurality of cycles of CVD and plasma treatment for the purpose of reducing residual contaminants (Yu, [0033]-[0034]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIA SABUR/Primary Examiner, Art Unit 2812